 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE LUIS MUNGUIA,                                 Case No. 1:18-cv-00742-LJO-JDP (HC)
12                        Petitioner,                    ORDER TO SHOW CAUSE WHY PETITION
                                                         FOR WRIT OF HABEAS CORPUS SHOULD
13            v.                                         NOT BE SUMMARILY DISMISSED
14    JIM ROBERTSON,                                     ECF No. 1
15                        Respondent.                    RESPONSE DUE IN 30 DAYS
16

17           Petitioner Robey Kurt Hairston, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. According to petitioner, the prosecutor in

19   petitioner’s state criminal proceeding confused two potential juror’s surnames and as a result

20   mistakenly used a peremptory challenge to exclude a potential juror that the prosecutor would not

21   otherwise have sought to exclude. See People v. Munguia, No. F069834, 2017 WL 360607, at

22   *1-2 (Cal. Ct. App. Jan. 25, 2017), review denied (Apr. 19, 2017). Petitioner contends that the

23   state trial court erred in reopening the voir dire on this basis. See ECF No. 1 at 4. He does not

24   explain how the alleged error affected his conviction or sentence. The matter is before the court

25   for preliminary review under Rule 4 of the Rules Governing Section 2254 Cases. Because it

26   plainly appears that petitioner is not entitled to relief, and because his petition appears to be

27   untimely, we will require petitioner to show cause why the court should not summarily dismiss

28   the petition.
                                                         1
 1   I.     Screening

 2          Under Rule 4, the judge assigned to the habeas proceeding must examine the habeas

 3   petition and order a response to the petition unless it “plainly appears” that the petitioner is not

 4   entitled to relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v.

 5   Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). The rule allows courts to dismiss petitions that

 6   are patently frivolous, vague, conclusory, palpably incredible, or false. Hendricks v. Vasquez,

 7   908 F.2d 490, 491 (9th Cir. 1990). Unlike a complaint in other civil cases, a Section 2254

 8   petition must adhere to a prescribed form that is appended to the Rules Governing Section 2254

 9   Cases. See Rules Governing Section 2254 Cases, Rule 2(d). The appended form prompts a

10   habeas petitioner to provide answers pertaining to various procedural matters, such as procedural

11   default and exhaustion, and the court may dismiss claims at screening for procedural defects. See

12   Boyd, 147 F.3d at 1128.

13          a. Cognizable Habeas Claim under Federal Law

14          Petitioner does not state a cognizable habeas claim under federal law. The state trial court

15   allowed the prosecutor to exercise a peremptory challenge—after both sides had accepted a panel

16   of twelve prospective jurors, but before the jurors were sworn—on the ground that the prosecutor

17   had made an honest mistake in excluding the wrong person from the jury panel as a result of

18   confusion over two potential jurors’ surnames. See People v. Munguia, No. F069834, 2017 WL

19   360607, at *1-2 (Cal. Ct. App. Jan. 25, 2017), review denied (Apr. 19, 2017). The California

20   Court of Appeal, Fifth District, concluded that the trial court did not err under state law and that

21   any error was harmless. See id. at *4. The court also explained to petitioner that the alleged error

22   did not implicate a right under the Constitution. See id. In this habeas proceeding, petitioner

23   again contends that the trial court erred by reopening the voir dire. See ECF No. 1 at 4.

24   Petitioner raises no other claim.

25          A federal district court can grant habeas relief when a state prisoner’s custody violates

26   federal law. See 28 U.S.C. §§ 2241(a), (c)(3), 2254(a); Williams v. Taylor, 529 U.S. 362, 374-75

27   (2000). Section 2254 of Title 28, as amended by the Antiterrorism and Effective Death Penalty

28   Act of 1996 (“AEDPA”), governs a state prisoner’s habeas petition. See § 2254; Harrington v.
                                                         2
 1   Richter, 562 U.S. 86, 97 (2011); Woodford v. Garceau, 538 U.S. 202, 206-08 (2003). Under

 2   Section 2254, only a holding from the United States Supreme Court can support petitioner’s

 3   claim. See Atwood v. Ryan, 870 F.3d 1033, 1046 (9th Cir. 2017) (reasoning that only a holding

 4   from the United States Supreme Court can establish a clearly established federal law). General

 5   appeals to broad principles do not state cognizable federal habeas claims. See Casey v. Moore,

 6   386 F.3d 896, 913 (9th Cir. 2004).

 7            Here, there does not appear to be any federal law that supports petitioner’s claim.

 8   Petitioner does not identify what federal law, if any, has been violated, and does not cite any

 9   holding from the Supreme Court supporting his claim. Other than the trial court’s alleged error in

10   reopening voir dire, petitioner raises no other claim. Therefore, by the deadline set forth below,

11   petitioner must explain why the court should not summarily dismiss his petition.

12            b. Timeliness

13            The AEDPA has a one-year statute of limitations for a state prisoner to file a federal

14   habeas petition. 28 U.S.C. § 2244(d)(1). The one-year period begins on the latest of the four

15   dates:

16                   (A) the date on which the judgment became final by the conclusion
                         of direct review or the expiration of the time for seeking such
17                       review;
18                   (B) the date on which the impediment to filing an application created
                         by State action in violation of the Constitution or laws of the
19                       United States is removed, if the applicant was prevented from
                         filing by such State action;
20
                     (C) the date on which the constitutional right asserted was initially
21                       recognized by the Supreme Court, if the right has been newly
                         recognized by the Supreme Court and made retroactively
22                       applicable to cases on collateral review; or
23                   (D) the date on which the factual predicate of the claim or claims
                         presented could have been discovered through the exercise of
24                       due diligence.
25   Id.; see also Hasan v. Galaza, 254 F.3d 1150, 1153 (9th Cir. 2001). The statute of limitations

26   period can be tolled in various ways. For example, a petitioner can obtain equitable tolling if he
27   shows: “(1) that he has been pursuing his rights diligently, and (2) that some extraordinary

28   circumstance stood in his way and prevented timely filing.” Williams v. Filson, 908 F.3d 546,
                                                        3
 1   558 (9th Cir. 2018) (quoting Holland v. Florida, 560 U.S. 631, 649 (2010)).

 2            Here, the petition appears untimely. Petitioner concedes that the California Supreme

 3   Court denied review on April 19, 2017, and that he signed and filed his petition more than a year

 4   later, on May 25, 2018. See ECF No. 1 at 2, 6. Petitioner may yet persuade us that the one-year

 5   statute of limitations period should be tolled, but he will need to explain to us why tolling is

 6   appropriate.

 7   II.      Order
 8            1. Within thirty days from the service of this order, petitioner must to show cause why

 9               the court should not summarily dismiss the petition.

10            2. Failure to comply with this order may result in the dismissal of the petition.

11
     IT IS SO ORDERED.
12

13
     Dated:      April 29, 2019
14                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17            No. 202
18

19

20
21

22

23

24

25

26
27

28
                                                        4
